DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 10/6/2021 is acknowledged.
Applicant cancelled claim 14; and added claim 21.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11-13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2021/0083065) (hereafter Chang).
Regarding claim 1, Chang discloses a transistor structure comprising: 
one or more active devices (devices with WLR0 and WLR1 in Fig. 3B, paragraph 0024); and 
at least one dummy device (WLP0 and WLP1 in Fig. 3B, paragraph 0024) disposed at an edge of the transistor structure, wherein the at least one dummy device (WLP0 and WLP1 in Fig. 3B) has a different gate structure (see Fig. 3B, wherein WLP0 and WLP1 having different gate structures from WLR0 and WLR1) than the one or more active devices (devices with WLR0 and WLR1 in Fig. 3B).  
Regarding claim 2, Chang further discloses the transistor structure of claim 1, wherein the at least one dummy device (WLP0 and WLP1 in Fig. 3B; and see paragraph 0030, wherein “the gate electrodes WLP0 and WLP1 are of a PODE type”) comprises a polysilicon on oxide-
Regarding claim 6, Chang further discloses the transistor structure of claim 1, wherein: a first gate structure (WLP0 and WLP1 in Fig. 3B) of the at least one dummy device has a first gate width (horizontal length of WLP0 and WLP1 in Fig. 3B) that is greater than a first channel length (horizontal length of 105 vertically below WLP0 and WLP1 in Fig. 3B) disposed underneath the first gate structure (WLP0 and WLP1 in Fig. 3B) of the at least one dummy device; and  P&S Ref. No.: 193008USQUALCOMM Ref. No.: 19300819 
a second gate structure (WLR0 and WLR1 in Fig. 3B) of one of the active devices has a second gate width (horizontal length of WLR0 and WLR1 in Fig. 3B) that is the same as a second channel length (horizontal length of 105 vertically below WLR0 and WLR1 in Fig. 3B) disposed underneath the second gate structure of the one of the active devices.  
Regarding claim 11, Chang further discloses the transistor structure of claim 1, wherein a gate structure (WLP0 and WLP1 in Fig. 3B) of the at least one dummy device overhangs and extends beyond three consecutive edges of an active area 105 (Fig. 3B).  
Regarding claim 12, Chang further discloses the transistor structure of claim 1, wherein an active area 105 (Fig. 3B) disposed underneath a gate structure (WLP0 and WLP1 in Fig. 3B) of the at least one dummy device comprises a first portion (bottom portion of 105 vertically below WLP0 and WLP1 having the longest horizontal length in Fig. 3B) having a first width (the longest horizontal length of 105 vertically below WLP0 and WLP1 in Fig. 3B) and a second portion (portion of 105 under WLP0 and WLP1 having the shortest horizontal length in Fig. 3B) having a second width (the shortest horizontal length of 105 vertically below WLP0 and WLP1 in Fig. 3B) that is less than the first width (the longest horizontal length of 105 vertically below WLP0 and WLP1 in Fig. 3B).  
Regarding claim 13, Chang further discloses the transistor structure of claim 12, wherein a length (the longest horizontal length of 105 vertically below WLP0 and WLP1 in Fig. 3B) of the first portion (bottom portion of 105 vertically below WLP0 and WLP1 having the 
Regarding claim 15, Chang further discloses the transistor structure of claim 1, further comprising: a plurality of parallel channel structures (portions of OD0 and OD1 overlapping with MG in Fig. 2, paragraph 0024; and see 105 in Fig. 3B and paragraph 0031); one or more gate conductors (144 and 154 in Fig. 3B, paragraph 0047), each gate conductor (144 and 154 in Fig. 3B) being disposed at least above the plurality of parallel channel structures (portions of OD0 and OD1 overlapping with MG in Fig. 2, paragraph 0024; and see 105 in Fig. 3B and paragraph 0031) and having a longitudinal axis disposed perpendicular to the plurality of parallel channel structures, wherein intersections of the one or more gate conductors (MG in Fig. 2) and the plurality of parallel channel structures (portions of OD0 and OD1 overlapping with MG in Fig. 2, paragraph 0024; and see 105 in Fig. 3B and paragraph 0031) form the one or more active devices (OD0 and OD1 in Fig. 2, paragraph 0024); and at least one dummy structure (WLP0 and WLP1 in Fig. 3B) disposed at the edge of the transistor structure, disposed at least above (see Fig. 3B, wherein WLP0 and WLP1 are formed above 105) the plurality of parallel channel structures (105 in Fig. 3B), and having a longitudinal axis (see Fig. 2) disposed perpendicular to the plurality of parallel channel structures, wherein intersections of the at least one dummy structure (WLP0 and WLP1 in Fig. 2) and the plurality of parallel channel structures (portions of OD0 and OD1 overlapping with MG in Fig. 2) form the at least one dummy device.  
Regarding claim 16, Chang further discloses the transistor structure of claim 15, wherein the plurality of parallel channel structures (portions of OD0 and OD1 overlapping with MG in Fig. 2, paragraph 0024; and see 105 in Fig. 3B and paragraph 0031) comprise a plurality 
Regarding claim 17, Chang further discloses the transistor structure of claim 15, wherein the plurality of parallel channel structures (portions of OD0 and OD1 overlapping with MG in Fig. 2, paragraph 0024; and see 105 in Fig. 3B and paragraph 0031) define an oxide-defined (OD) area (114 and areas where WLP0 and WLP1 are formed in Fig. 3B) and wherein the at least one dummy device comprises a polysilicon 124 (Fig. 3B, paragraph 0046) on OD edge (PODE) structure 114 (Fig. 3B).  
Regarding claim 18, Chang discloses a method for fabricating a transistor structure, comprising: 
forming one or more active devices (devices with WLR0 and WLR1 in Fig. 3B, paragraph 0024); and 
forming at least one dummy device (WLP0 and WLP1 in Fig. 3B, paragraph 0024) disposed at an edge of the transistor structure, wherein the at least one dummy device (WLP0 and WLP1 in Fig. 3B) has a different gate structure (see Fig. 3B, wherein WLP0 and WLP1 having different gate structures from WLR0 and WLR1) than the one or more active devices (devices with WLR0 and WLR1 in Fig. 3B).  

Claims 1, 4, 5, 7-10, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liaw et al. (US 2016/0284695) (hereafter Liaw).
Regarding claim 1, Liaw discloses a transistor structure comprising: 
one or more active devices (devices with 122 and 123 in Fig. 2A, paragraph 0020); and 
at least one dummy device (121 and 124 in Fig. 2A, paragraph 0021) disposed at an edge of the transistor structure 125 (Fig. 2, paragraph 0020), wherein the at least one dummy device (121 and 124 in Fig. 2A) has a different gate structure (see paragraph 0021, wherein “the 
Regarding claim 4, Liaw further discloses the transistor structure of claim 1, wherein a first gate structure (121 and 124 in Fig. 1A, paragraph 0021) of the at least one dummy device has a smaller width (see paragraph 0021, wherein “a width of a gate electrode is equal to a corresponding width of a dummy gate”; and see Fig. 1A, wherein the horizontal lengths of bottom portions of 121 and 124 are shorter than the horizontal lengths of 122 and 123) than a second gate structure (122 and 123 in Fig. 1A, paragraph 0021) of one of the active devices.  
Regarding claim 5, Liaw further discloses the transistor structure of claim 4, wherein: the first gate structure (121 and 124 in Fig. 1A, paragraph 0021) of the at least one dummy device (121 and 124 in Fig. 1A) has a first gate width (horizontal length of 121 and 124 in Fig. 1A) that is greater than a first channel length (horizontal length of 115 vertically below 121 and 124 in Fig. 1A) disposed underneath the first gate structure (121 and 124 in Fig. 1A) of the at least one dummy device; and the second gate structure (122 and 123 in Fig. 2A) of the one of the active devices (122 and 123 in Fig. 2A) has a second gate width (horizontal length of 122 and 123 in Fig. 2A) that is the same as a second channel length (horizontal length of 115 vertically below 122 and 123 in Fig. 2A) disposed underneath the second gate structure (122 and 123 in Fig. 2A) of the one of the active devices.  
Regarding claim 7, Liaw further discloses the transistor structure of claim 1, wherein a first gate structure (121 and 124 in Fig. 1A, paragraph 0021) of the at least one dummy device (121 and 124 in Fig. 1A) has a greater width (see Fig. 1A, wherein the vertical lengths of 121 and 124 are greater than vertical lengths of 122 and 123) than a second gate structure (122 and 123 in Fig. 1A, paragraph 0021) of one of the active devices.  
Regarding claim 8, Liaw further discloses the transistor structure of claim 7, wherein: the first gate structure (121 and 124 in Fig. 1A, paragraph 0021) of the at least one dummy device (121 and 124 in Fig. 1A) has a first gate width (horizontal length of 121 and 124 in Fig. 
Regarding claim 9, Liaw further discloses the transistor structure of claim 7, wherein an active area 115 (Fig. 2A, paragraph 0039) disposed underneath the first gate structure (121 and 124 in Fig. 2A, paragraph 0021) comprises a first portion (bottom portion of 115 vertically below 121 and 124 having the longest horizontal length in Fig. 2A) having a first width (the longest horizontal length of 115 vertically below 121 and 124 in Fig. 2A) and a second portion (portion of 115 under 122 and 123 having the shortest horizontal length in Fig. 2A) having a second width (the shortest horizontal length of 115 vertically below 122 and 123 in Fig. 2A) that is less than the first width (the longest horizontal length of 115 vertically below 121 and 124 in Fig. 2A).  
Regarding claim 10, Liaw further discloses the transistor structure of claim 9, wherein a length (vertical length of 115 having the longest horizontal length vertically below 121 and 124 in Fig. 2A) of the first portion (bottom portion of 115 vertically below 121 and 124 having the longest horizontal length in Fig. 2A) of the active area disposed underneath the first gate structure is less than a length (vertical length of 115 having the shortest horizontal length vertically below 122 and 123 in Fig. 2A) of the second portion (portion of 115 under 122 and 123 having the shortest horizontal length in Fig. 2A) of the active area disposed underneath the first gate structure (121 and 124 in Fig. 2A).  
Regarding claim 20, Liaw further discloses the method of claim 18, wherein 
a first gate structure (121 and 124 in Fig. 1A, paragraph 0021) of the at least one dummy device has a smaller width (see paragraph 0021, wherein “a width of a gate electrode is equal to 
the first gate structure (121 and 124 in Fig. 1A, paragraph 0021) of the at least one dummy device (121 and 124 in Fig. 1A) has a first gate width (horizontal length of 121 and 124 in Fig. 1A) that is greater than a first channel length (horizontal length of 115 vertically below 121 and 124 in Fig. 1A) disposed underneath the first gate structure (121 and 124 in Fig. 1A) of the at least one dummy device; and 
the second gate structure (122 and 123 in Fig. 2A) of one of the active devices (122 and 123 in Fig. 2A) has a second gate width (horizontal length of 122 and 123 in Fig. 2A) that is the same as a second channel length (horizontal length of 115 vertically below 122 and 123 in Fig. 2A) disposed underneath the second gate structure (122 and 123 in Fig. 2A) of the one of the active devices.
Regarding claim 21, Liaw further discloses the transistor structure of claim 1, wherein: the at least one dummy device (121 and 124 in Fig. 2A) is configured to have no active function; and 5Application No. 16/831,010Docket No: QUAL/193008US Amendment dated October 6. 2021 Reply to Office Action of June 8. 2021 
the at least one dummy device (121 and 124 in Fig. 2A) comprises a first gate structure (see paragraph 0021, wherein “the dummy gates 121, 124 are free of the metal materials of the gate electrodes 122, 123”) that includes one or more different layers compared to a second gate structure 122 (Fig. 2A, paragraph 0021) of the one or more active devices (devices with 122 and 123 in Fig. 2A).

Response to Arguments
1. 	Applicant's arguments filed 10/6/2021 have been fully considered.
2. 	The applicant argues (REMARKS, third paragraph in page 9) that “Applicant submits that, in view of at least paragraph [0025] of the originally filed Specification, the program gates generally have no active function in the circuit" (emphasis added). In contrast, the program gates WLP0 and WLP1 of Chang are "electrically connected as gates" and are used for programming bit cells. See Chang, ¶ [0025]. As such, the (devices with) program gates WLPO and WLP1 of Chang are not reasonable interpretations of the "at least one dummy device" of claims 1 and 18.” However, the claims 1-13 and 15-20 filed on 10/6/2021 did not disclose the limitation that the dummy device was not be electrically connected as gates for transistor devices and had no action function in the circuit. In addition, paragraph 0025 of the specification filed on 10/6/2021 disclosed “the dummy structures 102 may also be used for routing within the standard cell 100” such that the dummy structures have action function in the circuit. Paragraph 0030 of Chang discloses “A PODE is generally used as a dummy gate electrode in existing techniques for implementing FinFET circuits…but may aid in enhancing the performance of the non-PODE gate electrodes, such as the gate electrodes WLR0 and WLR1”. In addition, paragraph 0030 of Chang discloses the gate electrodes WLR0 and WLR1 are not only the dummy gate electrodes but also function as program transistors. 
3. 	The applicant argues (REMARKS, first paragraph in page 11) that “Although Maeda discloses a semiconductor device with a plurality of dummy gates, none of the disclosed dummy gates appear to be disposed at an edge of the semiconductor device. For example, as shown in at least FIG. 7 of Maeda, the dummy gate electrodes DG3 and DG4 are disposed in the middle of the semiconductor device while the normal gate electrodes are disposed towards the edges of the semiconductor device. Additionally, while Maeda discloses that these dummy gate electrodes DG3 and DG4 are not "electrically connected to gates of cells of the semiconductor 
Applicant's arguments with respect to claims 4, 5, 7-10, 20, and 21 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
1. 	Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 3 would be allowable because a closest prior art, Chang et al. (US 2021/0083065), discloses a second gate structure (WLR0 and WLR1 in Fig. 3B) of the one or more active devices (devices with WLR0 and WLR1 in Fig. 3B) comprises a negative work 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a transistor structure comprising: a first gate structure of the at least one dummy device comprises a positive work function metal layer and a negative work function metal layer in combination with other elements of the base claim 1. 
In addition, claim 19 would be allowable because a closest prior art, Chang et al. (US 2021/0083065), discloses a second gate structure (WLR0 and WLR1 in Fig. 3B) of the one or more active devices (devices with WLR0 and WLR1 in Fig. 3B) comprises a negative work function metal layer 144 (Fig. 3B, paragraph 0049) and lacks a positive work function metal layer but fails to disclose a first gate structure of the at least one dummy device comprises a positive work function metal layer and a negative work function metal layer. Additionally, 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a transistor structure comprising: a first gate structure of the at least one dummy device comprises a positive work function metal layer and a negative work function metal layer in combination with other elements of the base claim 18. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813